~ Case 1:20-cv-03143-STV Document 1 Filed 10/20/20 USDC Colorado Page 1 of 34

FILED

VEO _ SANK CELEBS ASRET
Ton Wis mister oF AorSehssos

CLERA

idan CEs Gece fein Patino dap (2 sake oun
VEZ su &

 

 

 

 

 

 

 

 

GANK GF coveeo § Ader ANY. OF calO-_

Ope canlaatae ofhced LAND Whe
Commas LAAD NTE comPhny, ss: rs

PneGa Dene ete corsQheo? Ws

PUN wAmn-co . Syan\2 fis eee

Verondicr CATE NOQTMWNE ST VEGIOAN :
kee ca Vea an Anente aeancn hs WlG—

Tre ceuTtefer Veconirente Egicts.
_ Gh sul § eMced TAOS oun pian

Ge arcat YEecaanrs (e.

D Broa $

“Hinsea Gens Gustin i ess NOES

 

 

 

 

 

 

 

 
Case 1:20-cv-03143-STV Document 1 Filed 10/20/20 USDC Colorado Page 2 of 34

Nw eS SSTPRES. “FV SSTRUCT cesyatt

 

Ten Te Pretusst o€ corarhpa: |
JST" ef De Cee his conNTAueD?:
NENTS Niles AWA § ¢ eos SHA
_ Feunwoiman. Vitcanit Suto .
CAs ei. Ve cmiNente. CAR GOL TH
\AIAS WAGON, 1) C$ + Ai seo, TAO
Pou c mbiaan- neerier (of _caLlimtfenh
. \Viist Aa, Des AC Pis6 2 _f AON
TeunDiTan OND PRAATCAVEnong
cArcGo VeQonirenive Souttienel CAs GotinA$
Ken cen Cras Gudertan: Sovieda cAiaba only
An cen (etonbageTe NOTREAA chr eocwP$
Koy sketL (ACUI retain Note gn CPi fan A$,

Ge Keays "S: kK S Ga se ECE f Me. Yam

‘Oa cea of £3 fy sea. Cacho
Vac maa Py vfar wy $ Nit ees eaiicién
ot: vfcch efaseo VednAreane, cif. YRC S
oe. Vozeds Vow! CMe wen af Wars

A Re % obelooso ¢

 

 

 
Case 1:20-cv-03143-STV Document1 Filed 10/20/20 USDC Colorado Page 3 of 34

Lee be

 

UNWGrD SMES Pasi Css
2020 OCT 20 PH 4: 39

—
Teil S WE. Esa 9 COLSt aR

 

 

 

on Coley, “eit bag) Taha ofhcal ¢
Gest BAN - CAECUM DEE LocATans
Tes KANK— Vat 60. Colao LocANanN?
Fast Bank. cactetis HeApQuMmee 3

27140 South CoVntipo BourevMy,
DeEanveon, CoroUDo 20229, %
AND

lOhOSs West coifhy AVE NUE ,
LAPEE WieroxD, COLo Lyon

 

 

 

 

 

 

CE) JAND ne CamVANs carat.
LAND STE Coogi, uc.A. INC
Ceatlsnare BWeApOuiTen COVstipos
Seon sum Were rp, FES,
PuQotA, CAropDoo KIO Vrs
os
< \

—

 

 

 
Case 1:20-cv-03143-STV Document 1 Filed 10/20/20 USDC Colorado Oe 34

 

 

NITES SIRTES BASIN! cBuaTr. .

ae

Pel SNe yee ar COLar mo
_PeGapinrc- NAmes Ano Tbmvess es cont 8

2052 & Gast Sve nue, #190
TBA VER, CsLaggespsn xaos

 

 

 

 

_€) \osen Vea noni Getta. COLatUTps 3 -
renceg. Vea i iente Nyame YEON 4 _

yey ceg CAMs: Faunofmian fof §
YA sea_ ann UAB A, US: Aine §
Xp cca Vedic nts GestCethy 5
TSN G — AS _SOUTACAET YEA Nee
NerncAn Creal §_ !
wre TAA Gauneiiian EAR h-§ 8
Yense COI Tauethion NYAS LADs
Ep ceo. Ver nkAreaTe ANAL $
ED SEQ V GLOANENTE MEN LAND 5-
_eMpseh HAM TeunoiMnrA <9 LADO §. °
Key sen (ea ninlente WRN ¢
Ay 6a: CAM TounP ition) VRGINIVG
A .

 

 

 

 

 

 

 

 
Case 1: 20-¢v-03143- STV Document 1 Filed 10/20/20 USDC Colorado Page5of34 —

0h

 

 

 

 

= | Unites sates Distuict CSU Mer
: Be We oetivet oe COLO gTE9 8 |
_DEFeNwANTs— NAME Siri ADDCEcES OMT ge
— Kiser ferodaeete CATO. nL,
| \WHstiAGTon ~D Ch .
fasea. Facies Eeunbiion Mim.
ti - Wikthaatna, D¢.
eM ses CRU Countpaient, MND 2
_ AVANTE KEGON F we
“Esea (eden ere. Smee)
cM fee aA 3

 

 

kA Sea Came BunOAGan, Sou een
CAG OA 3 _

 

EMS EQ le dentate NOTTHERA

 

*;

< firegas oC

eps Canines TS NvGBeen
_ cM ali fis e es

Me Kents sy. eased. OF eiiseo.

ee wish aN 5

Me: ean eens OF fy Ea. Caan

~~ VW

 

 

 

 
| TASS’ Document + Filed 0/20/20 USDE Golorade oh eae
 uehiwes auc OS TCT ‘cm eur a
- ee We Pister ae core nfo:
De Sdornwe Nemes Grip fpptess es CSOT
hewn sAGiam 3 |
_<tusee TA Bours 22 ever D CAL Forni $.
Me ceed owner of Yat >
_¥py sen. (edgorincare Woh Weed.
De. woeeds oe" SANGER of eerh\ $ -
Sra Keosmact PofD,
Teel Co A,
_ he AMT A, Orch 2005.
7 AO:
| 00 QM. Pyenue. NE,
“Whierndadand, 2 Booed s _
I SMe? 3
. Names ‘VYose_ Pdxertinlh Jen
| S icon TUQe§ ‘Vora make

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Viton 4 N\A | Eons ryif
TT DATE Rote ooe Qo, Sooo %

a

 
:
hoa

“fF

Case 1:20-cv-03143-STV Document 1 ¢Kiled 10/20/20 USDC Colorado Page 7 of 34
e

Ast by
Wee STMIES EN STR Cg nies LOT

ololh

 

435

Toa THE Crstorey GEIS 8 oe
\ vce at PreTenigint se! GLK
© _ Cargy <rrelrip AArWinG: She ee 5
@ Freer GAnk- cHeben ce eee LocWian §
@ Sacst KAdk+ VA ea COVHUWO

Lo cAtiac $_

 

 

 

& ast BLANK. Cavenhps Confoiste

WeArsp vu ATER 3
oon NNN

 

 

® S2Auo! —onshtAcn 1s CONMWNS,
GoD a AT. Cony Sho 3

QD NlacTahas SRAVO >. COnrsbinAcy 9
Canin Meo GiGe F2h IT 5.

 

(2) Cootan Welt 3 GrAND | Aieer 5 _

@ Accon@uce WS PATE WNED Muska 5

@Necesseny To PATenrTen Mytueie 5

(i) RKersagiice AND AcckSsst V9 oat
MACRO AG, AAD CorGueluen Loa

Womerecanecs- Whe ome
= 1 _

 
. Case 1:20-cv-03143-STV oan ar Filed 10/20/20 USDC Colorado Page 8 of 34

WN fe STE ¢ IIS Nved Cena
Fea Wie Pr ciuccy af <c\anhr0:?
Comite | Cifw ose
_@D Pedy ee. ENN an ent 3
Sy oelVrarve \Alen KEENE §
QD Ehase Cites | ai inswwea | fesfurse
cio esate of (inet: lk Mew FHS
_ Wats Crite. Pd YWor Goes — 9 OG "W
Deo, ) weed Br Crce Vee ces § 2
x KEL NereAtD Ts NK Pesaro rE Te
@ Pease s€ Vonen wh OWAAACE 3
OQ “ARNE, PND WW NG fhm §
_@2 Bare c’wuse cm INor §
_ > enehe) oe inte num | sy 3
—_@ Nioaiiten ef Mie. tepent
CTpmate, “AGS A Least
08, WANE. THAD: > te Rn bes “A.
Cana Aare “Aan 3

(lo) oe NEE 6 DR \co Ff
— \) __

 

 

 

 

 

 

 

 

 

 

 

 

 
_ Case 1:20-cv-03143-STV moe Filed 10/20/20 USDC Colorado Page 9 of 34

one se
Tee Wye Dastoct S€ CorseAcses
“on Vidtnar be tte

i

 

 

 

 

 

 

 

Karicwiise Vece Con ate Py fameces
rose ye VALE sain — ATT

 

 

SIOAROUML LANE, Yr coregA@a —
BOS, \Whs LISS, 960 . Cone Genin
Vata wid Boo Derwin HAyonec’ 16
Sapet BAN Carey CARE ve
Dna Som conor Bova,
_. (BA RIL, Co aA P659 _ Ss9°59-D-9
THe. Pewre Atobo Coolen™ wis
Sarg ic Sool, Fe. $=, 060.
“en, Geshe Aaeest Wis OY
Eris of Weds 09a
Te Se Gooey Fao LenS
he (onedhee, Pro SIRE SO veel ce
= WAS Aeove NARVED VonQean™
Sah Seoyea YatD \aclMon.tuasth

 

 

 

 

 

 

 
. Case 1:20-cv-03143-STV oe 10/20/20 USDC Colorado Page 10 of 34
e

a

WAN fies Sse s YIU Cpr

bot. We Snstuer of coraefipot

K—oonQvtrest | CPi cece:

COS OhVAarno .
“was VYrtembl's Yome wat Yeo een
\w hs Tefunst 124 low Yoemes—
2a OWN Ac S39 9:
Tenn |32ee F¢
VWhatite Vesa fue fees She

Ceung To fia wie (*iaramee
S72, owuandl fcahastT Ghct Namen
Tag eacmiarT= S80 Caw Sian (Ait

* Paseq TAn NY Sunita cata.
(Aiea; Amo Mien Veoh nvewy e
CO SHUTDY F Tae. PATAAGS | AAR ce
emecen Ven mangace rol TEdroustc
Nests 3 + se ie chume Sie
COTREMNE Coons afh Vachon 3 3 Ketunen CORY |
Ded Conkeackiat\ iniees |!

\N

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-03143-STV Document 1 Filed 10/20/20 USDC Colorado Page 11 of 34

| COLBY SHEPARD
| Banking Officer
! Cherry Creek

FIRSTBANK

2740 South Colorado Boulevard
Denver, Colorado 80222

T 303 336 2141 F303 336 2155
colby.shepard@efirstbank.com

NMLS ID#: 1768998 TYBANC
3
a
1

Case 1:20-cv-03143-STV Document 1 Filed 10/20/20 WSDC Colorado Page 12 of 34

awe STs OUST CT Coun _
Toe See ms Z2yver of Comighyero

 

 

- | fe Ai eT \\

| ris La Ging ISO Ga MW BANT Cave *
Oe 5K Be Ciernce ies NOE UG
oben HOcEN ie Orr, wh Wor

 

Brame © Zegiuess Wee. AASB
o£ Me AGA >: MEA ahve Pieters
ham “Whe_ Vubennse Oe Oe. AD

| Hoong. AW Qo02. As Se SAE Se
Wie. Shp" Noone Ve So

 

“Og COLI) snePign = Se 1S Pras. EN

 

cao yy ti—‘“‘
: \
   

 

Case 1:20-cv-03143-STV Document 1 Filed 10/20/20 USDC Colorado Page 13 of 34

raValue Check

Property Profile Report.

er ea za ree
COCO Son”

~

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

Report Date: 8/4/2020

 

 

 

 

 

 

 

 

 

_ erry a s or eemeeD
Te et ad
Owner Name: .
JOSHUA JOSEPHSON ; ,
MARY GRAZIANO 4
Mailing Address: roe,
9776 6 STONEBRIAR LN’ PARKER, co. 9.80134: 3563
Os feats ee Eh il le a in "7
County: Douglas ..
Parcel Num: sy 2233-08-4-18-C74 Census: 0140.02 :
‘Schedule’Num: | R0432102 * Owner Occ.: Yes
. Property ID: R0432102 - Tax Area: 0991 |
, Subdivision: STONEGATE FILING 14B ‘ ”
; Legal Description:
LOT 32 STONEGATE-FILING 148 TOTAL ACREAGE 0.149 AM/L
Formal Legal Description: “x a) , ‘
Lot’32, 2, Stonegate Filing 14B, County of Douglas, State of Colorado. .
oF ee 7 7 ee
' | Property Type: SINGLE FAMILY ~ Bsmt Sq. Ft: 1,240
House Style: 2-STORY Fin. Bsmt SF:
Year Built: 2002 Bsmt Type: UNFINISHED BASEMENT
Square Feet: 2;526 Lot Size: 6,490
: Bedrooms: 3 ' Fireplaces: ~ 1
| Bathrooms: 3.00 Heat: CENTRAL
; Garage Type: ‘GARAGE Cooling: ~- Central
! Car Spaces: 2.00 ” Roof ‘Cover: COMPOSITION SHINGLE
|_ Exterior’ FRAME 2 gt , . .
Be ee
Land Value: '$ 7,680 Land Mkt. Vairie: $ 107,412 Assess Year: 2020 ;
Imp. Value: $ 26,350 ‘Imp. Mkt. Value: '$ 368,533, Tax Year 2019
Assessed Value: $ 34,030 Assessed ‘Mkt: “Value: $ 473,945 Taxes: + 4,561.56
on
=> xa — #
1 © &

 

 
 

 

 

 

  
   

 

 

 

 

 

   
 
 

 

 

 

 

 

 

   

 

 

   

 

 

 

)
' VCValue: §$ 533,800 Value Type: AVM Value o
I wnt .
i : ~ : ~ sg Zo “3. ee
The AVM estimate provided is of high” confi iderice, providing a stitna estimate, ‘of the probe's current k
i value. . . a Bee ‘ how a ; c ‘ os * "Re x a
i wo . Q a : ro ree
Valuation . Amount Details a

. . 7, °
: hope Recent Sale N/A late * Recent sale. Not: Available vs

Mea Nee sD ee tel YET ay es
Pe TT PAP ey ooh : 2p REN

= AVM Value a AVM, i Conf dence: Be
i en we wore BE © og bay fk a ha FEE Pe 7 ggNy ad mag 4 att
| Lge read a fee coe yjte oy © -" for
ae PER ee EB
a DES Ee eee a
b oe "ggTrendéd nei Value’ * Seay bos eRe Mee a peg meee
eeAA Sap Pie ce ee bem TE ge ROE ER Sate BP
K TAAQME SET a aay ey - - so wee | Wii ieee tat og oe ay TTF

E Gee 7 hg ce . : ra are ‘
begs? ys SesMsseaeed v value prt FE re Sw ow eas Pes es Sq tot
ay we ER ee ] we ar “IE 1 ge Ge *
‘< Tae aff St aya. io re en

., AVM Note(s) guaitts oe rate Ty!
“watt e FOP, a pe 4 . se. = wee
Fh a a ye “4S Bea ae & ff et = .
“Suitability his. “prope. is = corisidered Sutra Miodelirig Beamples of these’ factors” one #, 2 “se
ny rade at)" af Pe . ar 1 . Lom rhe me Ba PBs
E considered. for, ‘suitability Are liSted Belowle” cae he i, CS wee, ne oe os ae
ere z Layers oot 323. Se EF Sebi, 5 OR ta am bye SE Timed ys Ye oh
tf wrig se se ée vo ee aoe Aik ‘ So ely OE ie Gor Meh Mss fs “aphe - BT ye age
ba St ae ‘The conforming hature, cof the, subject property relative: ito niéighborhood nonin » met ae ne
Bette eee Ae eo home . A en
ce - pe The. ‘epth: ‘and; ppigodth-of the ‘the: public r so Characteristic, data: on: ‘the. subject and’ neighborniovd oat
es, a yt rg Eps
met Vs properties rapes ee Poh F BF #. Ae Re # E ca degre Ree Fa ae Sa ae me es
fren 2 ah ae tes coy A “Fale pont % x ae = a “4 a Se ee
poe * 8 oe he, listing and. sales histor ofthe subject ‘Bioberty and'surrounding: properties. 64, ws Gon

aed ee wr ae Ae eee te. * ts . ae mie = are a4 »
le, bee Oh ae 3 borg “3 ~My pea en? a Z Oo ‘ Ne

SEE ae hy aes reheat en a ee Py Rep ate wy
er OS es ; A ote deg 2 of RY a FT ve 3 * wt A a eh 4, *. - 7a "

2 a4 jicta ra. Fy Be eae me BO Eh es
ny Predi ctability: ‘This: ‘property's 'S/AVM: his'a, "a Goop predictor ‘sil as the. FSD of. 5 is wit the © range™ ¥
aR cn Ry Parte T eke Fe Es BART Tp. elit ent
pol 0. ee ey * Ce Re ee 2S Pe a, ee WS Se eae en ¥F BAS an
BR Ay aM, Fs ae ae “Te an rd “ar fe, ee cam
ree, ok”. Sg Ee ae Os ok ge dasser 2 = ae ~
Bye ws so ve ene . a8, . 42 gf ~ a
gree Bae OSE OE ate RU ee Be eh ts est

 

 

 

 

 

Nr ree roe rena

 

Sale Amount: $415,000 ° | Sale Datei . 1/29/2016 ee
Document Date: 2/1/2016 | _Doctiment Num: *2016005925 we

4
‘

 

  

   

z 7 * he 8 Oy Hi 2 we we a he ‘a
| ‘Document’ . Document wy! ceceptin . Lae
Sale Date Sale Amount “ +Date.. , “Types > © i. .Num Basi) Page
1/29/2016 $ 415,000. 2/1/2016 “Wd. , - 2016005925 :

8/29/2013 $365,000. 8/30/2013, Wd "anes . Sa ore

1/25/2007.- go. 73/6/3007" St, «2007029420
4/28/2006 - $323,000 _S11R0es -wd- 2006039896
3/30/2004%°° *.°$°310,0003:, .i.°5/24/2004 75: INT BTEWa atts £ 2004052862:

Alt ; +

vat

 

 

 
Case 1:20-cv-03143-STV Document 1 Filed 10/20/20 USDC Colorado Page 15 of 34

BOPOUGEAS COUNTY" ° Beers ee.

WO Sent ASROSSORZ OFFICE Parcel 2283-084-18-079776 STONEBRIAR LN PARKER

Account Type: Residential
Re-center Map & Location Description: LOT 32
Account STONEGATE FILING 14B TOTAL

Summary ACREAGE 0.149...
Current value in
process 2020 Tax Rate:
2020 Actual Value: 13.4048%
Valuation $475,945 2020 Est. Taxes:

Info 2020 Assessed $4,562

Value: $34,030
Last Sale 01/29/2016 for $415,000
> Grantor: JOSEPH A ARIAIL III & ANITA

 

Sales JO ARIAIL
History Grantee: JOSHUA JOSEPHSON & MARY
"GRAZIANO
Built in 2002 - 2 Story
Explore this Neighborhood @ Bulting 2,526 above ground sqft - 1,240 Basement
Details sqft

ry Land: 0.149 Acres - Residential
Land

Details

=

Tox 15 Tax Authorities - Total Mills: 134.048

Authorities

Notice of Determination, Notice of
Valuation and other documents related to
Documents this property.

Expand All &@ Collapse All
Account Summary

 

Valuation Info

 

Reimann
Case 1:20-cv-03143-STV Document 1 Filed 10/20/20 USDC Colorado Page 16 of 34

\
X

 

 

Prasaleg stems for 2020 ~-- Search Q_ Print tend Actions & Links —
Account #: R0432102ss00,000 - Parcel #: 2233-084-1 8-079776 STONEBRIAR LN PARKER
$400,000 | : .- ©
eo!
Z $300,000 ; 9 - -@.-.--0..
z $200,000 ©
$100,000 .
$0 |
09/2001 = 11/2004) o1f2008 = 0372011 05/2014 = O7 2017

Year
View Neighborhood Sales @ Recorded Document Search 7 _

 

 

 

Reception No. Sale Date Sale Price | Deed Type

2016005925 - 01/29/2016 - . $415,000 Warranty Deed Joint :
82019072765 =—==«82912013 —=SS=S*S*«S 965,000 Warranty Deed Voimt = SS
@207019420 © straseoor $0 Quit Claim Joint

2006039896 -»=«04/28/2006.+~=—S=S*S*S«S 323,000 Warranty Ded Joint

Grantor: WILLIAM B DALE
Grantee: ASHLEY M SANDS & JONATHAN P REILLY

 

 

& 2004052862 3/30/2004 $310,090 Warranty Deed
Grantor: ROSE A OGWUMIKE
Grantee: WILLIAM B DALE
© 02038908 04/19/2002 $286,500 Warranty Deed
Grantor: THE RYLAND GROUP INC Book: 2314
Grantee: ROSE A OGWUMIKE Page: 2161
01000390 12/21/2000 $6,720,300 Special Warranty Deed

Building Details
Land Details
Tax Authorities

Documents

Expand All @ Collapse All

 
Case 1:20-cv-03143-STV Document 1 Filed 10/20/20 USDC Colorado Page 17 of 34

Uourtes sites Disiiver Chuaq
Te WES VM of careiApas
“VeQueer Se uns) fuss
Pi MATE Vealecty Geguesr f
Tours SAL. AL. PecCenpimnTts
ust ARleAe Con A Buoy Anat. Sy
Deoinp|¥EUIEE DEMANDED 1A AE

rarest

 

 

 

Ko MAT \s Goer ia. We
(efecon) For We ANCr IDEMAAD 1s
Ws cane, Wx DE Cavan Ac

PWC AL for. Vast BeAacc, Aeic> F
Sua TWAS, ANS Cogeerit fy NiGPHlrus
Deters Nl Vihenle nes CWT Exes
AW of 186 pelennicis “o Be Ves
Vomenm€ Le be Moist NilLiion DoLLAps
WA OP AGres » FA we AQ wre be >
TAAG CAN Suu VAALL. Pee in
Dupe dt Ey pew!
“agen \e. Prove TIne Van" a e

LJ. Qo. COSBANENS = Ca SIO SA\ SALTUT Nee
.

 

 

 

 
Case 1:20-cv-03143-STV Document1 Filed 10/20/20 USDC Colorado Page 18 of 34

| | se |
WAGES Ties ONS cain

ao

Tan We wnetMecr OF cols(yoo:
NamG Aman Fa ABE CAUAT OF None
ViKeea_| Gol Accesa:
dames IC AEOEBRN AMIAIACr Se
Canter TNT He Veta Vase fptamt
Tounw Wis wo lacealece feces,
Vide Vth, GATES Yrse| Ec
(eeses. iA Oinits Teofs EY SHS
LL. Se Venetia caoney (orn WHE Nes-
WEGA TrrsTUCl sf TExRhs, PHINS Diwsiac\.
Advance’ Uacea lect Acceos wits LATER
WAsiicheD Tey We see Pay
Tounehion | efrsea leaohnenre iN
Qo\s. Wese ‘Kehere Have BESA Udine
PANTS Ecf feceae To FYE Masmans,
Prod ny Sucre Hctoss WE Counie.
“Wese %eheTs fice Was cabhies ee GRE.
MATE'S Del Dawes jrcerse cor.
We. QVY¥TES SE, COAL BO, GEAN aif of “emfre 1]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-03143-STV Document 1 Filed 10/20/20 USDC Colorado aa. 19 of a

 

 

“UTED. SQWTe ENTRY] CBAINET

fet WE Pastuct of coloefpos

<< osT of Cavum:

TAUNG Fes $ Covecs Seanncbh ys
“\OAWwELS PeyochGads LAD GINcrs 3
AGAris aston; Case PREPARATION §

jist oF se Fen oinirs ¢
) Jnosd BANE sf COLoRpe, et ts = LOW K5
@ LAD MONE Compan, eF. fy ePon'§
@_ krsed feam®néeriTe uc. Ay ies, =¢ohoys
gé) EASED hon TounyAthwc, ex: fits =AhOWKS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

© fseq Vogowtnewe, en As ye PONY §
(6) Me ‘ae "Rise g se EFF § = hoy ke
@_ MWe bends 5. Ese2 of FEF = Buoys

 

 

@ we i620 TeaHNEN SF fan = fhoyks
Q@_ «ecen Pro anGeniA = thoes
} Be vsBeat Vag) Some nen hd oft
“Niaone 3 Voce A. suds 2 GNA Ne. Bore J 50u 2
Vrone iN A 5 end ae Nf $ PATe— 10 |ga |2096!
yO

 

 

 
Case 1:20-cv-03143-STV Document1 Filed 10/20/20 USDC Colorado Page { of 34

UN\Term SKhé6s Sisley cour

 

fom. She. Prstuer ef corolAo:
Cenk ectfuy Gwenwiibo KY

Nome 2 Arce. SSA Psu.

 

 

Dy Cop PT RE * Coe yc,
Pmagess ; DEOS aunhis SET,
Loenved, corotlfpee DQ. _
‘one : Alp
anh 3. alla

 

 

Taare. lolgo\|a0go =
., Case 1:20-cv-03143-STV poe 10/20/20 USDC Colorado Page [- of34
-_ .* &
9623 SSE cs YDS OEP SS og

PRCT OF COLORADS
a

Fee We Syste Ot Mean g
@ | AnD UNE Conan _ ent
VAQ¥E2 Voto, Aunseh\ carci ya
2) Lao Vitis CaonAny_ uch
WN Ce - Conlon Ate We AnQuaMse °
ow) AT | eats ~
a> Fe pay $C ao Acs Sha ic awww,
EAs § SAE Dw er Foe ve) J
Q Nsorehicee THA 3 Comalieheu Ta
SAM Oy MOT CohCo6 FF OAUD $_
@ \nitle Tehups ConcQiihey aS
COMOT Vue. itu $
_ GA Qunnfy Cenisfiahe 4 S$.
©) Jeehon AND co utr ann by
_ BAe fuse 5 Teper Lica GAMES _
© Keceykes Sovsinicceawere
D_ fNiduse af Youre wah ice $

Se (love wen FFenenice &
=

 

  
 

 

 

 

 
_, Case 1:20-cv-03143-STV Document 1 | Filed 10/20/20 USDC Colorado Pa of 34 e
ae \A BD eggs JAS) QUT CO Sine

tee ie Pxsucr ar coaches $
“On hsthad®kr [cl Cand: _

 

 

 

 

 

 

@) Co-cConsfidereae ~The BARnk s&
eo LO CUNO §_ Cane 2) ¢ COVEesE HUY 5

(1d) Dec annQy eS TS erate ANGE se 5

O_fece asst OA OE NWTED ER
Cones yuad fice Veooinenie

HOvVa«tADdd 3 PASE Veaminrsat a

 

 

 

Pohibean <fiitaoniA, AAD Great tad
VSceon\s Yicea Chins Seuce itis 5,
@_PysTeD 1A Durch TRAE chin Gr 8

© fomid& fan EAheuclt. T~aucic.

 

 

 

 

Aes “VW Go titan To Se couny”$
_@) Kes sof TO ConMinueD Fenced?
___oneigscs nibss § feceecons TS
Cacinubo Eonce a Tomes OSeNGos &

 

(8) DA’ scQununlfons Gare TO EMO NAT
_ fo Moneta Chic. = Wie — One"

 

 

 
= Case 1:20-cv-03143-STV soe 10/20/20 USDC Colorado ee 34 2
* * a ™

 

i
\ ‘Come , - << ts \ - 2 Sh\ io eT hG =<
co oem
T3 { OPIN 2O.®
ez MPN \elr &

VYorg fev = Oc tan —~AT7b SRN EBON

Vine, VARKER omalfovu Sle»
Q) Defer, WAT reawene. HG. C0 SAG
Documents Fon THe Yucorse se Wwe
Pid® oe ARMED Con Peas aN a
D WeEerenorcms waist YZONA Ce \we Clacicd
DO CUE NTS Fer We <6 oC We fears
Neoen Poole eT iW D-oo01?
©} Se BAorA4re must frowmoe me £LE
AmMoudT Sf WE GOutTs (esse cy) ; AIMLELS
Witenes Wie cect yits oahu Say: Aco
FWere Tinh euP \AusctFATOAN WIE eT
owygct vifis, cheep AT i 2S043
GB Pro ieo YVAanre ANOt MurrodRAd iA
TPAmMAeres SINAN ST CGAY Aime
PETEADRAT Tee “We Come” |!
\\\

 

 

 

 

 

 

 

 

 

 

 

 

a

 

 

 

 
Case 1:20-cv-03143-STV Document1 Filed 10/20/20 USDC Colorado Page 24 of 34

MOTE S SEN Se Prise JN SN CS OT

Tet. We yansithier of care anan:
“eQuest Se. won “uss
Primaie Veclecthirm Zeguesr f

Dury Suds. Pr SpeCapinits
Quast AtveA@t Com A suo Auf. Se

 

 

PeoAADl KENEE DEewAnrpen iA Ake
eon Aat \s Go Remer nn Wicd. We.
(Ce feony ett TAG ANC sem 1s

Vs cane, Wav BE Eastin VS
Py Ve AML for. VogTiutr BeAarcs, peo Fi
Sua, Wud AND Cogeseit fe Vicious
péefensé Wk Videmfe Doge Nut Exe
An of Te meleanviils to Be Yes
Vor S\NS Le (eh WOME NANO Bporrtaps
SAAC CAN VA Seto VA ALL YES i
DDG GAT EY ok eA I!
NA eas \o ove THE LA Quote ei

L\. a. OSS OWNG a Sst Wee yaeuel_ NY!
“yO

 

 

 

 

 
Case 1:20-cv-03143-STV Document1 Filed 10/20/20 USDC Colorado Page Soe |

Uc\vGes> _SS MES SAS UWeT ¢ bUe4r

Tac. We vusmuer Of coletuihme:
— Nom ian Sa WHE cQueT ae None
Vacea | Got Accese:
DATE 19 WEQERN AST ANG THE
Cand TAT Ge Yeh ceVase Api
Touhy Wis avo (acca Ec Aecesa.
Vance Vhs, GAARTED Yacse| Ec€
Meceess. in Oiiis Serie BY Wie
Us Se Yensingd caved Pr TRE Ns-
WEZA Toastuct of Taxes, pints Dinsiod.
Ln Tge’e (acea\Gc€ eee es wits LAGER
WASAKED Tuy THe see you
TeuneMiar | +mseq ferainene ih.
Qo\S. Wese ‘Kefheare Have BEEN USING
PANUEES Ec& Aeceae Go Gre Manan,
RAD ow Sucts Actos WE Cou.
“Wese seeheTs fine Was cables ee We
YWAaAATEE'S De! Pavers lrcevee (or.
We Sywies St, coacArpo Geena f “Next I

 

 

 

 

we

 

 

 

 

 

 

 

 

 
Case 1:20-cv-03143-STV Document 1 Filed 10/20/20 USDC Colorado este 34

 

 

 

Vaies> SSRve Vichy csiner

o aa 1 oy
{et WHE Pastuct of <olagepo 2
OST OF Cover:

TUNG Fess “olecs Sachs

“\oAWwets Pe OCAT OS LAD GIN crs §
“TGAR SKectihtion 8 Ree. YLEPARATION 3 a
_ jist Sf See Fe nuftNis

@_Sn70sT Bink of coroetpo, Gr fs =f 65

@_ LAND THe comPanh, eT fs efonks
@ seq VeamO&n6erTe US. Awe, e$Dbo\s
En) EAS Eg. CAN Teunghaa, caf Mis = = BhQWk §
S) sea VetonPNete, ex, My  aduowy :
CG) Me. ‘can "sea se KF s a fphourk$
GMA Hendy 5. Hse oF FEF 2 = Buowres
QR K E20 ‘rannen Selah = Phoy es
@_emeer Peon _capeenih = thom:
@_ Dae. 2%2e0s Vag) Sommerer ied =furtue s
Nao 3 Vase Pe aud 2 SG Ning Roee Sey 2

Bionié_ NN an Emre ANA 8 9 age | oO \20 \|\re2e8:
—\

— st

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eee

 

 
UN\wep SKThkiéGés Pisipred cauer

 

foo SNe. Premier af comRame:

Cenk ects, Quemieo Ey

 

NAME. Ace SAS sues.

 

Sr Gop Tu RE 4 Cove ,
Armaress: DE0S cunhs SET,
Vaenved, Cortes 5006. _
‘hone : mA \
Cann ¢. )\0

 

‘(EXC e_% 19 \20\Qa020 °
_——
|
eo
Case 1:20-cv-03143-STV D 1: giled 10/20/20 USDC Colorado Page 28 of 34

ae ocum
a —_ \ce 7S
4 " tof => _

 

 

 

Tae We Tus of ew UN bos
duesy oF BelenipedTais
_@ Kpysen. fe CManigare KOLQVADY 3
@ Efs¢en (ELON ANE ATE Notiwest VE Cowie 4
@ kmseo SAo Ms Tounohtan tsah Ine
@ Kinse? Fan oon Dito AAW
3 seth siete VeRonPtNEnwe aeonaifs
© VePnG-We sodisepsT Vegan Anen
Meh Raul 3
G *s60_ Chen) ouninfTon CoP ORGIN
E -rasee. Tow Touneiien EorstAtses
@_¥fceo Vouinecne. MAMAS §
G8) nsen ANS) RunwahTan\ Mfr he}
@ kM sEQ- Beat n lene Whit
kMced Chon aunoffnan Vics nuiA 3

@_concéa. Veaomenente CATO

\etiss AGM~N, JDC jh
Ge #nsea Crows Faun Insel

of columiat, Wifes nico DC 3

_—_}—__—.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ian

 

 
., Case 1:20-cv-03143-STV a Filed 10/20/20 USDC Colorado Page 29 of 34

° 52. oS
NAKED Saw. PIS <Suctr
en “Were JASNIQIC ef Car.arfAdasas

lice OC BE ENeARCE coc«T:
_@) «Meee Taos Ceuntoafiant ANUD-

 

 

 

 

 

 

 

 

 

 

 

 

7 prpiene Ze cnan s __
WS efnsen CenmAnienit COCO
CP Caer 8 °

 

 

CD, XP cE NEY Chua pitien Couifiger
CA Fo Cali fy Yan SAO GB

@ Aer Veoninecne Notanegn

( Arseo. Crows Faunatian NtGvedc!
cfufarin it Avi Sian 5

& Ne Weags od. Aceh. of ¥bF 4

OY) MO kaon se. s& KEE }

2) K PaceQ FAA mt Seen Win, cMuraneits

G MG keds) tained ae vas

ern —s VedoniNente ice. wo Se

re (Zg2” “cenitginen e0GAS e

aT

 

 

 

 

 

 

 

 

 

 

 
., Case 1:20-cv-03143-STV Oo 1 Filed 10/20/20 USDC Colorado Page 30 of 34

 

 

Pot W386 per at CY s0dhpa °

 

Zon frarlerAam: 20on!
O “Seho Comer Puck 9
GS SS eAPin Gait caunren ‘
B Meron Vuosaut 4 Giles
GD hua A TRA yene §
(S) —ocis hanes Ae \o_ Comawg7 Era 3
. — Mon oth, Conc tiraen §
Q “Vecvidce CaN DAAGEENWERANT §_
Ssh!) B28 | Ua Aw Fouw Saavave ple
> Peskin 3 Die. 3 DEMmMien:
PT WEo Ose = Doors |
MM Wite Sof? Cons@etvey Gd
Comoe Wie Fehw> 3 ASSAULT $
V6 imo | es nek:
“AP Tee, Paks Tie Covad qa Anwhny

Te. ante 4°1Z2h Wop. ick

DAMAGES Feo VOeami4 AMEE
VT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-03143-STV Document 1 Filed 10/20/20 USDC Colorado Page 31 of 34
UcitEs < Dis

Pet ARS NSM of cores
“He Queer Ge Busy pues

   

 

Prdane Velen, ZCeguest A
ours Soe. Ai SPeEGenoAnts
Qwust AtVeAe Foc § SuoM Aru. SH
Peaino |PEUIEE DEemaAneen iA THe
<n hat \s GoCVemein Walt. AY.
(Co fhean Pet WAG ANC IoRrWAYND 1s
Jo cane, Sa Be enuw2ierme VS

PW Vel foe (remit Sefiicit, AcS> FA
Sut, THRs, AO Core sne A NiGPrUS
Defense Wl: Vipenle Bose NWT Exe
AA of 186 pelGapiis 7a Be Yes
Von eure Ten Muictin Nien DoiAac
WA AM AGES » F-fy pote AG va be a>
SAAS CAN VA Seas VAAL VESUIn iN
uD ce MEAT EY) pe Aan
‘NOEAGN \o Peeve WE VA QUcsve. EL

LL. a ORRANG Ys — Seated ASTI Ny)!
A

 

 

 

 

 

 
PEPIN LENDS LENSES SSC
Use xieres sonstRer ceaur4r >
Tao We Paster s¢ coisnAwe:

— Ne cktian Tw WHE caAued at None

VAcka | Got Accesa:

 \dack TEE \o MAEVE AMTAUIAG Oe.

Ceaunr TAT Te Yam ce Vase Aptelovt

Touhy Wis oo (acealec€ Aececa,

Vidhee Vihs. Gaieren Yor) Ec€

Mecsas in SMidtc Tenis BY We

LU. Se Tense caued for HE Nse-
WEA TaisTucr sf Texts PADS Dinsiad.
dante. Yicoa \ecF Accece wits LATER
PASAKED Ty We see Cans
Touneifon |efseo feaoainenré iN
_Qars. Wese Kefets faye BECAL WLIN ce
PANaTites Eck decease GQ FYE Maman,

PAD Ow Surts AcaHss WE CountTPAy,

“Wese seehers fas Has caties ae He

yATEE'S LL De! Dawees jrcenrse or

We <WtEc Se, Conc Apo Geena f «Nene I)

ane

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-03143-STV Document 1 Filed 10/20/20 USDC Colorado Pape 33 34

 

 

UOUTBS> SHave. Fnsimcy caine

Ten AA
Tet Wie SAS OF <a oetiso ¢
— osT of Court:
TUNG Fess <Koecs Seannch
“\0AAWwets Peyoc Aion s LAD GIN crs 3
“AGAASOMTon: Cise YREPARATION s _
Jasy SF fee FT eauointrs ¢
© MisT BANk oF copeto, Gr Ms =PAh Kj
@ LAND WHE Cam oF My sefanks
@ kysEea Vea rnhNerTe WLS A, We, 2 FION9- §
@s)_ Ensen. Hun Ronee, ee Mis = fhowks
© *Mseq VedohinenTe, erfy;  =fuowrs
@M Me ‘ao -isew se EFF =hhoyks
@_MWe Bendy 5. EMse2. of rere = fuonrs
@_wWe KEQA, “EQhNen at Lan = Phoywke
@Q eeser Moi -anG@enA= thos
((q) Tae (eweat Vag! Cong ver ed = SPATS
Nae ° sVace A. Jutla 2 SIGN We - Roce FSugu J

iene A. po enw N\A $. PATE— 10 |zo 2026!
<< \

 

 

 

 

 

 

 

 

 

 

 

 

 

meena

 

 

 
Case 1:20-cv-03143-STV Document1 Filed 10/20/20 USDC Colorado Page ( of 34

UN\epD SKTAEs Pis<ied cauer

 

foo he. Pnesttet a€ cotRAno:

beleer Lu Wy Suge p O64

NAM Ace >

 

cep fnure_¢ CP oe, SO, |

 

Ppraress: DES auMis SMEET,

\Senvead, Contes S006.

‘ane: Ne

 

 

an 2. wie

L>ATe_. lo\gel|aogo «
— |
a
